In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00174-CR
     ___________________________

   FREDDIE D. GARRETT, Appellant

                     V.

          THE STATE OF TEXAS


  On Appeal from the 297th District Court
         Tarrant County, Texas
       Trial Court No. 1530013D


   Before Gabriel, Birdwell, and Bassel, JJ.
  Memorandum Opinion by Justice Gabriel
                           MEMORANDUM OPINION

      In two related points complaining of the State’s authentication of an exhibit,

Appellant Freddie D. Garrett appeals his conviction for possession of

methamphetamine. See Tex. Health & Safety Code Ann. §§ 481.102, .115(b). Because

the trial court did not reversibly err by admitting the exhibit and the evidence is

sufficient to support his conviction, we overrule his points and affirm the trial court’s

judgment.

                                 I. BACKGROUND

      In the early morning hours of January 28, 2018, Fort Worth police were

investigating a reported kidnapping when they detained Garrett in the parking lot of

the Union Gospel Mission. Garrett consented to a search of his person, during which

Officer Z. Farah found a clear, knotted plastic bag containing a white substance.

Officer Farah’s partner, Officer Samantha Bennett, testified at trial that she was

standing “right next to” Officer Farah and watched him remove the clear plastic

baggie from Garrett’s shorts pocket. Officer Bennett recalled that Officer Farah

handed her the baggie and that she held it in her closed fist until Officer Mark Stokes,

one of the two leading officers on scene, approached them. At that time, she gave the

baggie to Officer Stokes. Neither Officer Farah nor Officer Bennett placed any

identifying marks on the baggie, but Officer Stokes testified to his practice of

receiving evidence such as the baggie; placing it in a second, department-issued plastic

baggie; and placing both baggies in a larger yellow envelope, on which he wrote the

                                           2
investigation number, the property-room-tag number, the time he entered the

evidence into the property room, and his signature. A photograph of a yellow

envelope with Officer Stokes’s signature and a description of the contained items as

“Whi Crystal like substance[,] green leafy substance” was admitted into evidence. The

white substance in the baggie was later tested and identified as 1.884 grams of

methamphetamine. A photograph of the baggie containing methamphetamine was

admitted at trial as State’s Exhibit 10.

       The jury found Garrett guilty of possession of more than a gram of

methamphetamine and assessed a seven-year sentence.         The trial court entered

judgment accordingly and this appeal followed.

                                   II. DISCUSSION

       Garrett brings two points on appeal, both related to the admission of State’s

Exhibit 10. In his first point, he argues that the trial court erred by admitting the

exhibit over his objection because it “was not sufficiently authenticated due to a

failure of the State to show the beginning of the chain of custody.” In his second

point, he argues that the evidence was insufficient to support the conviction because

Exhibit 10 was not sufficiently authenticated. We disagree with Garrett on both

points.

                        A. ADMISSION OF STATE’S EXHIBIT 10

       We review the trial court’s admission of evidence for an abuse of discretion.

Gonzales v. State, 477 S.W.3d 475, 479 (Tex. App.—Fort Worth 2015, pet. ref’d). We

                                           3
will not disturb the trial court’s ruling as long as it is within the zone of reasonable

disagreement. Id.

       Garrett argues that the photo of the baggie of methamphetamine was not

properly authenticated because the officer who seized the evidence—Officer Farah—

did not testify and no officer directly marked the baggie with initials or a signature. In

support of Garrett’s argument, he recites precedent holding that the chain of custody

is conclusively proven if the seizing officer testifies that he seized the evidence and

placed his personal mark on the evidence. See Lagrone v. State, 942 S.W.2d 602, 617

(Tex. Crim. App. 1997); Garcia v. State, 537 S.W.2d 930, 934 (Tex. Crim. App. 1976);

Elliott v. State, 450 S.W.2d 863, 864 (Tex. Crim. App. 1970). But this is not the only

way to establish the chain of custody and authenticate evidence seized from a

defendant.

       Evidence is properly authenticated by establishing that the matter in question is

what its proponent claims. Tex. R. Evid. 901(a). Evidence seized by the police is

most often authenticated by showing its chain of custody.              See, e.g., Lagrone,
942 S.W.2d at 617. Proof validating the beginning and the end of the chain of

custody supports the admission of evidence, barring any evidence of tampering or

alteration. Druery v. State, 225 S.W.3d 491, 503 (Tex. Crim. App. 2007). Any problems

in the chain of custody affect the evidence’s weight to be assigned by the factfinder,

not its admissibility. Id. at 503–04.



                                            4
      In this case, Officer Bennett testified that she saw Officer Farah pull the baggie

of methamphetamine from Garrett’s pocket, that Officer Farah handed the baggie to

her, that she held it in a “closed fist,” and that she gave the baggie to Officer Stokes.

Officer Stokes testified to his practice of placing evidence like the baggie of

methamphetamine into a second bag to prevent contamination; placing both inside a

yellow envelope marked with the investigation number, the property-room-tag

number, the date and time, and his signature; and checking it into the property room.

A photo of a yellow envelope with an investigation number, property-room-tag

number, and date and time corresponding to Garrett’s case, bearing Officer Stokes’s

signature, and containing a small baggie of methamphetamine was admitted into

evidence. Contrary to Garrett’s argument, this evidence is sufficient to establish the

beginning of the chain of custody. Cf. id. (overruling argument that chain of custody

was not established because investigator did not personally seize the evidence).

      The trial court therefore did not abuse its discretion by admitting State’s

Exhibit 10, and we overrule Garrett’s first point.

                        B. SUFFICIENCY OF THE EVIDENCE

      In his second point, Garrett argues that the evidence is insufficient to support

his conviction because State’s Exhibit 10 was improperly admitted.             Garrett’s

argument fails because even if we agreed that State’s Exhibit 10 was improperly

admitted—which we do not—we still consider improperly admitted evidence in



                                           5
conducting a sufficiency review. Jenkins v. State, 493 S.W.3d 583, 599 (Tex. Crim. App.

2016).

         Viewing all of the evidence in the light most favorable to the verdict, we hold

that it is sufficient—any rational factfinder could have found the crime’s essential

elements beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319 (1979);

Queeman v. State, 520 S.W.3d 616, 622 (Tex. Crim. App. 2017).              The evidence

established that the baggie of methamphetamine was discovered in Garrett’s pocket,

which is sufficient to establish that he knowingly exercised actual care, control, and

management over the contraband. See Toumey v. State, No. 01-16-00144-CR, 2017 WL
631841, at *4 (Tex. App.—Houston [1st Dist.] Feb. 16, 2017, pet. ref’d) (mem. op.,

not designated for publication) (upholding conviction for possession of

methamphetamine found in defendant’s pocket). We therefore overrule Garrett’s

second point.

                                  III. CONCLUSION

         Having overruled both of Garrett’s points, we affirm the trial court’s judgment.


                                                       /s/ Lee Gabriel

                                                       Lee Gabriel
                                                       Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 15, 2020


                                             6